           Case 1:17-cv-06915-LGS Document 90 Filed 10/26/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X   Index No. 17-CV-06915 (LGS)
 VICENTE CARRASCO FLORES and
 VALERIYA MUKHINA,, individually and on
 behalf of others similarly situated,                       PLAINTIFFS’ MEMORANDUM
                                   Plaintiffs,               OF LAW IN OPPOSITION TO
                  -against-                                 DEFENDANTS’ MOTION FOR
                                                                RECONSIDERATION
 NYC PASTA AND RISOTTO CO. LLC (d/b/a
 RADICCHIO PASTA AND RISOTTO CO.),
 SATINDER            SHARMA           and      DANIEL
 MONTOYA
                                     Defendants.
 ------------------------------------------------------X


        Plaintiffs Vincente Carrasco Flores and Valeriya Mukhina, by their attorneys Michael

Faillace & Associates, P.C., submit this memorandum of law in opposition to Defendants’ motion

for reconsideration.

STANDARD OF REVIEW FOR A RENEWED MOTION FOR A DIRECTED VERDICT

                   OR JUDGMENT NOT WITHSTANDING THE VERDICT

        In ruling on motion for judgment as matter of law, district court must consider evidence in

light most favorable to non-movant and draw all reasonable inferences jury could have drawn;

court may set aside verdict only where there is such complete absence of evidence supporting

verdict that jury’s findings could only have been result of sheer surmise and conjecture or where

evidence overwhelmingly compels different verdict. Cweklinsky v. Mobil Chem. Co., 364 F3d 68,

21 IER Cas (BNA) 682 (2d Cir. 2004).

        In absence of motion for judgment notwithstanding the verdict made in trial court within

ten days after reception of verdict, Rule 50(b) forbids trial judge or appellate court (on reversal) to

enter such judgment. Johnson v. New York, N. H. & H. R. Co., 344 US 48, 73 S Ct 125, 97 L Ed

77 (1952).
          Case 1:17-cv-06915-LGS Document 90 Filed 10/26/18 Page 2 of 5



        Courts may not grant motion for judgment as matter of law unless evidence is such that

there can be but one conclusion as to verdict that reasonable persons could have reached. O'Bar v.

Borough of Naugatuck, 260 F Supp 2d 514 (D. Conn. 2003).

              STANDARD OF REVIEW FOR A MOTION TO RECONSIDER

        “The standard for granting such a motion {a motion to reconsider} is strict, and

reconsideration will generally be denied unless the moving party can point to controlling decisions

or data that the court overlooked -matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., 70 F.3d 255 (2d Cir. 1995).

In re Beacon Associates Litig., 818 F. Supp. 2d 697 (S.D.N.Y. 2011):

        “Reconsideration of a previous order by the court is an ‘extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.’ In re

Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation and internal

quotation marks omitted). To prevail, "the movant must demonstrate 'an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.'" Catskill Dev., L.L.C. v. Park Place Entm't Corp., 154 F. Supp. 2d 696, 701

(S.D.N.Y. 2001) (quoting Doe v. NYC [*702] Dep't of Soc. Servs., 709 F.2d 782, 789 (2d Cir.

1983))”

                                          ARGUMENT

   I.      Tapia, et al. v. Blch 3rd Ave. LLC., et al. No. 14 cv 8529, 2016 WL 4581341

           (S.D.N.Y. 2016) does not constitute a significant change in the law because the

           Second Circuit did not change the legal standard governing individual liability in

           FLSA cases




                                                 2
          Case 1:17-cv-06915-LGS Document 90 Filed 10/26/18 Page 3 of 5



   To quote the Tapia court: “Reviewing de novo the district court’s application of these factors

in the particular circumstances of this case, we discern no error in its determination that Sharma

is not an employer.” (emphasis added)

   In Tapia, the Second Circuit merely held that the trial court - sitting in a bench trial - did not

clearly err in its findings under existing law in deciding that Satinder Sharma was not an employer

for the particular plaintiffs who had been working at Bricklane Curry House – a completely

different restaurant than Pasta Risotto. The Second Circuit did not change or disturb the law

concerning individual liability under the FLSA within their opinion.

   “A ‘significant change in the law’ occurs ‘when an intervening appellate decision overturns a

prior appellate decision that was determinative of a material issue.’ An ‘intervening appellate

decision that ‘settles a point of law without overturning prior precedent’ or ‘simply applies settled

law to new facts’ does not constitute a significant change in the law.’” In re Pers. Restraint of

Light-Roth, 191 Wash. 2d 328, 422 P.3d 444 (2018) (internal citations omitted).

   The Tapia opinion merely applied the existing Carter factors and Irizarry factors analysis to

the particular facts present in that case without more. There is nothing in the Tapia opinion that

would have altered the instructions submitted to the jury. Thus, the Tapia opinion does not

constitute an intervening appellate decision justifying the motion for reconsideration made by the

Defendants.

   II.     The transactions and occurrences at issue in this matter are materially distinct

           from the transactions and occurrences at issue in Tapia

   This case involves different plaintiffs, a different restaurant, a different location, and a

completely different evidentiary record than the ones at issue in Tapia. While Defendant Sharma

held a 50% ownership interest in both Bricklane Curry House and Defendant Pasta Risotto, the



                                                 3
           Case 1:17-cv-06915-LGS Document 90 Filed 10/26/18 Page 4 of 5



restaurants were simply different businesses and the plaintiffs differently situated from one

another.

   It seems that Defendants are trying to argue that the workers of any restaurant owned by

Defendant Sharma are collaterally estopped from holding Sharma responsible for wage and hour

violations at any restaurant Defendant Sharma happens to own – this is not the case.

   The Plaintiffs in this lawsuit did not litigate, nor did they have standing to litigate, the factual

issues at stake in Tapia because they did not work for that restaurant. Thus, the Plaintiffs in this

case should not have the decisions in Tapia held against them.

   III.     The evidentiary record is materially different between the two cases

   Arguing without assenting that the evidentiary record in Tapia is material to Defendants’

instant application, Plaintiffs would point out that the evidentiary record in this trial is indeed

materially different from the record at issue in Tapia.

   For example, the Tapia court opined that “{t}there was no evidence that Sharma determined

employees’ rates and methods of payment or signed employees’ paychecks…”; however, in this

trial, the Plaintiffs presented many paychecks directly signed by Defendant Sharma along with

testimony and documentary evidence that Defendant Sharma participated in payroll practices and

exercised operational control of Pasta and Risotto.

   The Tapia court opined that the appellant pointed “to no evidence (nor could we discern any

such evidence) in the record to support the assertion that Sharma exercised or possessed financial

control over BLCH {the defendant in that case}”; however, here, the Plaintiffs presented several

items of evidence that Sharma did exercise financial control of Pasta and Risotto through

Defendant Sharma’s review and receipt of daily income earning reports from Plaintiff Mukhina,

Defendant Sharma’s signing of numerous paychecks, his handling of late or incomplete pay



                                                  4
           Case 1:17-cv-06915-LGS Document 90 Filed 10/26/18 Page 5 of 5



complaints, his regular interactions with management and staff, inter alia. See generally Trial Tr.

32:1-2, 15-21; 33: 6-11, 13-14; 34:1-25; 39:8-25. Defendant Sharma himself admitted that he

signed checks in this case and reviewed daily income reports. See Trial Tr 109:17-19; 110:1-5.

         Likewise, there was ample evidence in this case for the jury to conclude that Defendant

Sharma both had the power to hire and fire and even exercised the power to hire and fire staff at

Pasta and Risotto between Defendant Sharma’s testimony at trial and several impeaching excerpts

from his deposition transcripts wherein he admitted that he had and exercised the power to hire

and fire staff at Pasta and Risotto. See Trial Tr. 106-:1-24; 101:1-25; 102:1-20; 147-149. That he

reviewed and participated payroll practices. See Trial Tr. 116:21-25; 126:9-15.



   IV.      Other Fellow Employers Irrelevant

   Defendants references to Vajna Borcic and other managers of Pasta and Risotto are irrelevant

because the evidentiary record is closed. If the Defendants believed they could seek contribution

from any of the past managers, they could have filed a third-party complaint.

                                         CONCLUSION

         Wherefore, it is respectfully requested that Defendants’ motion be denied in its entirety,

and such other and further relief this Court deems just and proper.


Dated: October 25th, 2018

                                              MICHAEL FAILLACE & ASSOCIATES, P.C.
                                              Attorneys for Plaintiffs

                                              By: /s/ Colin Mulholland, Esq. ___
                                              Colin Mulholland, Esq.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              (212) 317-1200



                                                 5
